Case: 1:18-Cv-O7242 Document #: 1 Filed:' 10/30/18 Page 1 of 4 Page|D #:1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

TRUSTEES OF THE CEMENT MASONS
PENSION FUND, LOCAL 502;
TRUSTEES OF THE CEMENT MASONS
INSTITUTE OF CHICAGO, ILLINOIS;
TRUSTEES OF THE CEMENT MASONS
SAVINGS FUND, LOCAL 502; and
TRUSTEES OF THE CEMENT

MASONS APPRENTICE EDUCATION

AND TRAINING FUND, LOCAL 502, No. lS-cv-7242
Plaintiffs, Judge
v. Magistrate

KREATIVE SCAPE INC., an Illinois
corporation,

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
Defendant. )
COMPLAINT

Plaintiffs, TRUSTEES OF THE CEMENT MASONS PENSION FUND, LOCAL 502;
TRUSTEES OF THE CEMENT MASONS INSTITUTE OF CHICAGO, ILLINOIS;
TRUSTEES OF THE CEMENT MASONS SAVINGS FUND, LOCAL 502; AND TRUSTEES
OF THE CEMENT MASONS APPRENTICE EDUCATION AND TRAINING FUND, LOCAL
502, by their attomeys, DONALD D. SCHWARTZ and ARNOLD AND KADJAN, LLP,
complain against Defendant, KREATIVE SCAPE INC., as follows:

JURISDICTION AND VENUE

l. (a) Jurisdiction of this cause is based upon Section 502 of the Employee

Retirernent Income Security Act Of 1974, 29 U.S.C. Section 1132 ("ERISA") and 29 U.S.C. 1145

as amended

Case: 1:18-cv-O7242 Document #: 1 Filed: 10/30/18 Page 2 of 4 Page|D #:2

(b) Venue is founded pursuant to 29 U.S.C. Section l l32(e) (2) in this district,

where the Funds as described in Paragraph 2, are administered and 29 U.S.C. Section lSS(c).
PARTIES

2. (a) The Plaintiffs in this count are TRUSTEES OF THE CEMENT MASONS
PENSION FUND, LOCAL 502; TRUSTEES OF THE CEl\/IENT MASONS lNSTITUTE OF
CHICAGO, ILLINOIS; TRUSTEES OF THE CEl\/IENT MASONS SAVlNGS FUND, LOCAL
502; AND TRUSTEES OF THE CEMENT MASONS APPRENTICE EDUCATION AND
TRAINING FUND, LOCAL 502 (“the Funds”), and have standing to sue pursuant to 29 U.S.C.
ll32(a)(3).

(b) The Funds have been established pursuant to collective bargaining
agreements previously entered into between the Cement Masons Union and its affiliated locals
(the "Union") and certain employer associations whose employees are covered by the collective
bargaining agreement with the Union.

(c) The Funds are maintained and administered in this judicial district in
accordance with and pursuant to the provisions of ERISA and the National Labor Relations Act, as
amended, and other applicable state and federal laws, and also pursuant to the terms and provisions
of the Agreements and Declarations of Trust which establish the Funds which are adopted and
incorporated by reference into the collective bargaining agreement

3. (a) KREATIVE SCAPE lNC., an lllinois corporation (hereafter "KREATIVE
SCAPE"), employs employees represented by the Union and is bound to make contributions for
hours and weeks worked by all employees and upon subcontractors who perform work which
would otherwise be performed by employees

(b) KREATIVE SCAPE has its principal place of business at Elgin, Illinois.

Case: 1:18-cv-O7242 Document #: 1 Filed: 10/30/18 Page 3 of 4 Page|D #:3

(c) KREATIVE SCAPE is an employer engaged in an industry affecting
commerce

4. KREATIVE SCAPE has entered into successive collective bargaining agreements
with the Union pursuant to which it is required to pay specified wages and to make periodic
contributions to the Funds on behalf of certain of its employees. (Exhibit A)

5. By virtue of certain provisions contained in the collective bargaining agreements,
KREATIVE SCAPE is bound by the Trust Agreement establishing the Funds.

6. Under the terms of the collective bargaining agreements and Trust Agreements to
which it is bound, KREATIVE SCAPE is required to make contributions to the Funds on behalf
of its employees and, when given reasonable notice by Plaintiffs or their representatives, to
submit all necessary books and records to Plaintiffs’ accountant for the purpose of determining
whether or not it is in compliance with its obligation to contribute to the Funds.

7. Plaintiffs are advised and believe that for January 1, 2016 through the present,
KREATIVE SCAPE has failed to make some of the contributions from time to time required to
be paid by it to the Funds pursuant to the teran of the collective bargaining agreements and Trust
Agreements by which it is bound, all in violation of its contractual obligations and its obligations
under applicable state and federal statutes.

WHEREFORE, Plaintiffs pray for relief as follows:

A. KREATIVE SCAPE be ordered to submit to an audit for January 1, 2016
through present.

B. Judgment be entered on any amounts found to be due on the audit.

C. Plaintiffs be awarded their attorneys’ fees, costs, interest, and liquidated damages

pursuant to 29 U.S.C. 1132(g)(2) and Section 502(g)(2).

Case: 1:18-cv-O7242 Document #: 1 Filed: 10/30/18 Page 4 of 4 Page|D #:4

D. KREATIVE SCAPE be enjoined from violating the terms of the collective
bargaining agreements and Trust Agreements by failing to make timely payments to the Funds
and be ordered to resume making those payments.

E. This Court grant Plaintiffs such other and further relief as it may deem
appropriate under the circumstances

Respectfully submitted,

TRUSTEES OF THE CEMENT MASONS
PENSION FUND, LOCAL 502, et. al.

By: s/ Donald D. Schwartz
One of their Attorneys

Donald D. Schwartz

ARNOLD AND KADJAN, LLP
35 E. Wacker Drive, Suite 600
Chieago, lllinois 60601

(312) 236-0415

